UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2016 Commission File Number 000-30902 COMPUGEN LTD. (Translation of registrant’s name into English) 26Harokmim Street Holon 5885849, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Compugen Ltd. On or about March 8, 2016, Compugen Ltd. (the “Company”) first distributed copies of its proxy statement to its shareholders and will mail to its shareholders of record a proxy statement for an Annual General Meeting of Shareholders to be held on April 13, 2016 in Israel. A copy of the proxy statement and proxy card are attached to this Form 6-K as Exhibit 99.1. The information contained in this Report is hereby incorporated by reference into the Company’s Registration Statement on Form F-3, File No. 333-198368. Exhibits Exhibit Number Description of Exhibit Notice of 2016 Annual General Meeting of Shareholders, Proxy Statement and Proxy Card. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COMPUGEN LTD. Date: March 8, 2016 By: /s/Donna Gershowitz Donna Gershowitz General Counsel
